                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                              Plaintiff,

              v.                                                     Civil No. 18-4081-SAC

IRIS ANDERSON AND MANUEL ANDERSON,
and The Unknown Heirs, Executors,
Administrators, Devisees, Trustees, Legatees,
Creditors, and Assignees of such of the deceased
borrower, J.C. Smith, Jr., and Defendants the
Unknown Spouses of the Deceased Borrower and
other Defendants; the Unknown Stockholders,
Officers, Successors, Trustees, Creditors and
Assignees of such Defendants as are existing,
dissolved or dormant corporations; the Unknown
Executors, Administrators, Devisees, Trustees,
Creditors, Successors and Assignees of such
Defendants as are or were partners or in partnership;
and the Unknown Guardians, Conservators and
Trustees of such of the Defendants as are minors or
are in any way under legal disability; and the
Unknown Heirs, Executors, Administrators,
Devisees, Legatees, Trustees, Creditors and
Assignees of any Person alleged to be deceased and
made Defendants as such,

                              Defendants.

     ORDER EXTENDING TIME TO SERVE THE SUMMONS AND COMPLAINT
       ON THE UNKNOWN DEFENDANTS AND ALLOWING SERVICE BY
             PUBLICATION ON THE UNKNOWN DEFENDANTS

       Now comes before the Court the Motion of the United States for Extension of Time to

Serve the Summons and Complaint on the Unknown Defendants (ECF No. 7) and the Motion for

Service by Publication on the Unknown Defendants (ECF No. 8). The Court, after reviewing the

file and the motions and supporting Affidavit, finds as follows:
       1.      This is a suit by the United States, on behalf of the Rural Housing Service, United

States Department of Agriculture, to foreclose a real estate mortgage lien on certain real property

commonly known as 320 N. 18th Street, Independence, Montgomery County, Kansas 67301,

within the jurisdiction of this Court, specifically described as follows:

               Beginning 16 rods West and 280 feet North of the Southeast corner
               of the SW/4 of Section 25, Township 32, Range 15, Montgomery
               County, Kansas, thence West 107 feet, North 50 feet, East 107 feet,
               South 50 feet to the place of beginning (being a part of Sisson and
               Brubaker Addition).

       2.      The record owner of this real estate J.C. Smith, Jr., deceased. No probate estate has

been filed for the estate of J.C. Smith, Jr. Personal service cannot be accomplished on the

Unknown Defendants because they are unknown and, as a consequence, their addresses for

purposes of service of process are unknown.

       3.      For the reasons set forth in the Affidavit of Plaintiff's attorney, the Plaintiff with

due diligence is unable to serve summons in the State of Kansas on the following Defendants:

       The Unknown Heirs, Executors, Administrators, Devisees, Trustees, Legatees, Creditors,
       and Assignees of such of the deceased borrower, J.C. Smith, Jr., and Defendants the
       Unknown Spouses of the Deceased Borrower and other Defendants; the Unknown
       Stockholders, Officers, Successors, Trustees, Creditors and Assignees of such Defendants
       as are existing, dissolved or dormant corporations; the Unknown Executors,
       Administrators, Devisees, Trustees, Creditors, Successors and Assignees of such
       Defendants as are or were partners or in partnership; and the Unknown Guardians,
       Conservators and Trustees of such of the Defendants as are minors or are in any way under
       legal disability; and the Unknown Heirs, Executors, Administrators, Devisees, Legatees,
       Trustees, Creditors and Assignees of any Person alleged to be deceased and made
       Defendants as such.

       4.      Service by publication on the unknown Defendants is authorized by Fed. R. Civ. P.

4 and K.S.A. ' 60-307(a)(3) and (a)(5).
       5.      Due to the need for service by publication for a period of not less than six (6) weeks,

Plaintiff has shown good cause under Fed. R. Civ. P. 4(m) to extend the time for service by

publication.

       IT IS BY THE COURT ORDERED that Plaintiff United States of America is hereby

granted an additional ninety (90) days from November 12, 2018, to February 10, 2019, within

which to effectuate service of process on the Unknown Defendants.

       IT IS FURTHER ORDERED that the Defendants the Unknown Heirs, Executors,

Administrators, Devisees, Trustees, Legatees, Creditors, and Assignees of such of the deceased

borrower, J.C. Smith, Jr., and Defendants the Unknown Spouses of the Deceased Borrower and

other Defendants; the Unknown Stockholders, Officers, Successors, Trustees, Creditors and

Assignees of such Defendants as are existing, dissolved or dormant corporations; the Unknown

Executors, Administrators, Devisees, Trustees, Creditors, Successors and Assignees of such

Defendants as are or were partners or in partnership; and the Unknown Guardians, Conservators

and Trustees of such of the Defendants as are minors or are in any way under legal disability; and

the Unknown Heirs, Executors, Administrators, Devisees, Legatees, Trustees, Creditors and

Assignees of any Person alleged to be deceased and made Defendants as such shall appear or plead

in this action filed in this Court at Wichita, Kansas, on or before a date not less than forty-one days

after the date the notice was first published, and in default thereof, judgment, the nature of which

shall be stated, will be rendered accordingly.

       IT IS FURTHER ORDERED that notice of this Order shall be published not less than once

each week for six (6) consecutive weeks in a newspaper having general circulation in Montgomery

County, Kansas.

       IT IS SO ORDERED this 8th day of November, 2018.
 s/ James P. O’Hara
JAMES P. O’HARA
United States Magistrate Judge
